Order filed December 8, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-20-00633-CV
                                    ____________

                              RYAN W. LANE, Appellant

                                        V.

                         ANDREA E. LOPEZ, Appellee


                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-76677

                                     ORDER

      On October 15, 2020, this court issued a ruling granting appellant’s motion
to extend time to file a notice of appeal. That ruling was a clerical error. The
October 15, 2020 ruling is withdrawn. Appellant’s motion to extend time to file a
notice of appeal is denied.

                                      PER CURIAM

Panel Consists of Justices Spain, Hassan, and Poissant.